Citation Nr: 0620004	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  04-20 684A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD), for accrued benefits purposes.

2.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected general debility secondary to 
postoperative penetrating gastric ulcer with massive 
gastrointestinal bleeding, under 38 U.S.C.A. § 1151, for 
accrued benefits purposes.


WITNESSES AT HEARING ON APPEAL

Appellant and W.G.




ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1945.  The veteran died in March 2002.  The 
appellant is his widow.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Phoenix Arizona Regional 
Office (RO), which granted service connection for general 
debility secondary to postoperative penetrating gastric ulcer 
with massive gastrointestinal bleeding, under 38 U.S.C.A. 
§ 1151, rated as 10 percent disabling from September 29, 
1997, for accrued benefits purposes.  That same rating action 
also denied the claim of service connection for PTSD, for 
accrued benefits purposes.  The appellant perfected a timely 
appeal of these determinations to Board. 

A hearing was held in August 2005 before the undersigned 
Veterans Law Judge sitting at the RO.


FINDINGS OF FACT

1.  There is no current medical evidence showing the presence 
of the claimed PTSD at the time of the veteran's death.

2.  Throughout the period from the effective date for the 
grant of service connection to the time of the veteran's 
death in March 2002, the veteran did not have general 
debility associated with postoperative penetrating gastric 
ulcer with massive gastrointestinal bleeding, alone, which 
was analogous to chronic fatigue symptoms, which were nearly 
constant and restrict routine daily activities by less than 
25 percent of the pre-illness level, or which wax and wane, 
resulting in periods of incapacitation of at least two but 
less than four weeks total duration per year.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for 
PTSD, for accrued benefits purposes, are not met.  38 
U.S.C.A. §1110, 5103, 5103A, 5107(a) (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f), 4.125(a) (2005).

2.  The requirements for an initial rating in excess of 10 
percent for general debility secondary to postoperative 
penetrating gastric ulcer with massive gastrointestinal 
bleeding, under 38 U.S.C.A. § 1151, for accrued benefits 
purposes, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.88b, Diagnostic 
Code 6354 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties of Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

VA satisfied its duty to notify by means of a June 2005 
letter from the AOJ to the appellant, which informed the 
appellant of what evidence was required to substantiate the 
claims and of her and the VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her possession to the AOJ.  

Additionally, where the claims involve basic entitlement to 
service connection, as in this case, the United States Court 
of Appeals for Veterans Claims (Court) held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all of the elements of a claim for 
service connection, to specifically include notice that a 
disability rating and an effective date will assigned if 
service connection is awarded.  Dingess/Hartman, 19 Vet. App. 
473 (2006).  Despite the inadequate notice provided to the 
appellant with respect to the assignment of an effective 
date, the Board finds no prejudice to the appellant in 
processing with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In that 
regard, as the Board concludes below that the preponderance 
is against the appellant's claim for entitlement to service 
connection for accrued benefits purposes, any question as to 
the appropriate effective date to be assigned is rendered 
moot.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the VCAA notice was 
provided to the appellant after the initial adjudication, she 
has not been prejudiced thereby.  The content of the notice 
that was provided fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument with 
regard to the claims and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim.  The 
Board notes that the appellant testified before the 
undersigned regarding her claims.  At the time of the 
hearing, the appellant submitted additional evidence, with a 
waiver of initial RO consideration of that evidence.  See 38 
C.F.R. § 20.1304(c) (2005).  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

With respect to the duty to assist, the veteran's service and 
postservice medical records have been obtained.  Lay 
statements, and the statements and testimony of the veteran 
and the appellant are included in the record.  No other 
pertinent evidence has been identified regarding the claims.  
The Board finds that the RO's actions comply with duty to 
assist requirements.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 
3.159(c)(1).  





II.  Accrued benefits claims

An application for accrued benefits must be filed within one 
year after the date of a veteran's death.  38 U.S.C.A. § 5121 
(West 2002); 38 C.F.R. §3.1000 (2005).  Claims for death 
pension, compensation, or dependency and indemnity 
compensation are deemed to include a claim for accrued 
benefits if supported by the facts of the case.  See 38 
U.S.C.A. §5101(b).  Accrued benefits include those the 
service member was entitled to at the time of death under an 
existing rating or based on evidence in the file at the date 
of death.  See 38 U.S.C.A. §5121(a); 38 C.F.R. § 3.1000(a).  
In order for a claimant to be entitled to accrued benefits, 
the service member must have had a claim pending at the time 
of death.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998).

Prior to the veteran's death, he had appealed a November 1990 
decision of the RO, that, in pertinent part, denied 
entitlement to service connection for PTSD.  In an April 1996 
Board decision service connection for PTSD was denied.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In a January 
1998 Order, the Court vacated that part of the Board's 
decision which denied service connection for PTSD and 
remanded the issue for further proceedings consistent with a 
Joint Motion for Partial Remand.  The case was remanded by 
the Board in June 1998 for additional development pursuant to 
the Court's order.  The issue was again remanded by the Board 
in January 2002 for additional development of the evidence.

By rating action in June 1999, service connection was denied 
for general debility secondary to postoperative penetrating 
gastric ulcer with massive gastrointestinal bleeding, under 
38 U.S.C.A. § 1151.  The veteran submitted a notice of 
disagreement in July 1999.  A statement of the case was 
issued in June 2000.  The Board, as noted in a January 2002 
remand decision, indicated that it construed a June 2000 
letter from the veteran as a timely substantive appeal with 
regard to the issue.  In a September 2002 rating decision, 
the RO granted service connection for general debility 
secondary to postoperative penetrating gastric ulcer with 
massive gastrointestinal bleeding, under 38 U.S.C.A. § 1151, 
evaluated as 10 percent disabling under Diagnostic Codes 
7305-6354 effective from September 27, 1997.

The veteran died in March 2002, prior to the transfer of his 
claims file to the Board for appellate review.  In June 2002, 
and within a year of the veteran's death, the veteran's 
surviving spouse, the appellant herein, filed claims for 
service connection for the cause of the veteran's death, 
eligibility for Dependents' Educational Assistance, and a 
claim for accrued benefits.  Additionally, following the 
September 2002 RO grant of service connection for general 
debility secondary to postoperative penetrating gastric 
ulcer, the appellant perfected an appeal as to whether a 
rating in excess of 10 percent for that disability is 
warranted, for accrued benefits purposes.

The Board acknowledges that there has been a significant 
statutory change regarding the payment of benefits accrued 
and unpaid at the time of a veteran's death.  In this regard, 
38 U.S.C. § 5121(a) has been amended by repealing the 2-year 
limit on accrued benefits such that a veteran's survivor may 
receive the full amount of the award for accrued benefits.  
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003).  However, Congress specifically stated 
that this provision applies to deaths occurring on or after 
the date of enactment of the Act, or December 16, 2003.  In 
this case, because the veteran's death predates that date, 
this recent statutory amendment is not applicable to the 
instant appeal.


III.  Claim of Service Connection for PTSD for accrued 
benefit purposes

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. 38 C.F.R. §§ 3.304(f), 4.125 
(2005).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran's service personnel records show that he was a 
munitions worker, with principal duties of fusing aircraft 
bombs before loading them into a bomb bay, as well as loading 
small arms ammunition into planes.  It was also noted that he 
did repair work on small arms and that he served in Germany 
and France with the 9th Air Force.  He had service in the 
European theater of operations from March 1945 to December 
1945.  The WD AGO Form 53-55, Enlisted Record and Report of 
Separation, discloses no record of involvement in battles and 
campaigns, and there is no record that he received the Purple 
Heart, Combat Infantryman Badge, or similar combat citation.
 
The service medical records show no complaint, 
symptomatology, or finding of PTSD, and the January 1946 
service separation report of physical examination showed a 
normal psychiatric evaluation.
 
In a 1990 statement the veteran reported his stressors.  He 
reported helping to load a fully armed 500 pound bomb into 
the bomb bay of a B-26 airplane and that the bombardier 
released a loaded bomb which was caught by the appellant and 
another individual.  As a result, he indicated that he 
injured his back and ribs requiring medical attention.  He 
also reported that he was on the ship, Avalon Castle, in 
1945, when it collided with a French aircraft carrier.  He 
stated that the ship did not sink, but he was stranded 
without food or potable water, and sea water was coming into 
his quarters.  Eventually, he was transferred to the Queen 
Mary, and his voyage continued.  He also indicated that in 
Europe he served with a small detachment of advance scouts 
and their duty was to infiltrate enemy ammunition depots, 
blow them up, and demolish railroad tracks, bridges, etc.  He 
noted that their casualties were heavy, and that they faced 
the "German Home Guard," consisting of very old men and 
teenage boys.  He stated that nobody told him that he would 
have to kill kids to stay alive.  He stated that toward the 
end of the war he and his detachment helped to liberate a 
concentration camp and that there were very few people 
remaining alive.  He recalled dump trucks full of human ashes 
and dead bodies, and that he was told that the ashes were 
spread on cabbage fields for fertilizer.  After that, he 
recalled guarding a prison compound of German "SS" officers, 
and he remarked that their black uniforms and arrogant faces 
had scared him.  After separation from service, the veteran 
reported that he had nightmares involving dead children's 
faces, a bomb bay door opening, water everywhere and getting 
deeper, "SS" troops everywhere, "88" shells falling 
everywhere, buddies shot full of holes, and cabbage heads 
growing on human ashes.

Hearing transcripts, dated in May and August 1990, and a June 
1993 Travel Board record of transcript are included in the 
record.  The veteran was not present at these hearings, but 
his spouse testified on his behalf.  Her testimony pertaining 
to the claim of PTSD summarized the events as reported by the 
veteran as described above and her personal observations 
regarding the nature and severity of the veteran's medical 
conditions.
 
A January 1991 lay statement, from W. L. N., indicated that 
the veteran was sick with a fever and deep cough when they 
landed at Toule in March 1945.  Mr. N. also recalled that 
previously their troop ship, the Avalon Castle, was "wrecked 
in convoy" and diverted to the Azores because it was taking 
on water.  He stated that he and the appellant were picked up 
by another troop ship, sent to England, and then transported 
to France.  It was also indicated that the veteran was too 
sick to march when they landed in Toule and that he 
eventually dropped out of ranks and did not rejoin his unit.
 
The record includes private medical records and numerous VA 
medical records showing treatment for various disorders prior 
to the veteran's death, including a history of 
cerebrovascular accidents beginning in January 1980.  Those 
records, however, do not show a diagnosis of PTSD.

On VA PTSD examination in August 1994, the examiner indicated 
that the veteran was unable to give any information because 
of his poor memory and inability to communicate.  It was 
noted that the claims file was not available for review.  The 
veteran's spouse reported that he had had six strokes, the 
last in 1987.  She indicated that he had lost his ability to 
remember.  She reported that the veteran suffered from PTSD 
for ten years.  She reported that his symptoms were 
manifested by nightmares and flashbacks of combat 
experiences, and it was noted that she spoke extensively 
about the veteran killing children overseas in World War II.
 
On mental status examination, the veteran sat in a wheelchair 
wearing dark glasses and avoiding eye contact.  The examiner 
indicated that the veteran was unable to give any 
information, and commented that the veteran stated that he 
was 32 years old.  The examiner indicated that the veteran 
was unable to give the date, name of the current president, 
or his date of birth.  The examiner opined that the veteran's  
Global Assessment Functioning was around 20, and the 
diagnosis was PTSD, chronic in nature.  It was indicated that 
the veteran did not appear to be affected by the symptoms of 
PTSD at this point because of organic mental disorder 
secondary to stroke which was causing impairment in his 
memory, judgment, insight, and his inability to communicate.  
The examiner also stated that the veteran did not appear to 
be competent for VA purposes.

A February 2004 report of a VA examiner indicated that he was 
requested to express an opinion regarding whether the veteran 
had PTSD at the time of his death.  It was noted that the 
claims file was reviewed and that the only confirmed stressor 
was the collision of the veteran's troop carrier during World 
War II.  The examiner summarized the evidence, including the 
service records and August 1994 examination report.  It was 
noted that for a diagnosis of PTSD to be established, 
according to DSM-IV, the traumatic event must be persistently 
reexperienced in at least one or more of five ways.  It was 
further noted that there must be a documented link between 
the traumatic stressor event and persistent reexperiences of 
that event.  It was indicated that medical examinations 
addressing PTSD have indicated that the veteran was unable to 
give any information because of his poor memory and inability 
to communicate.  It was indicated that although the examiner 
in August 1994 diagnosed PTSD, it was also indicated that the 
veteran did not appear to be affected by those symptoms 
because of his organic mental disorder secondary to stroke.  
The examiner concluded that because of the veteran's 
inability to communicate, it was not possible to obtain a 
complete or valid assessment of his symptomatology, relevant 
to persistent reexperiencing of prior trauma.  The examiner 
concluded that it is not possible to render a diagnosis, as 
to whether the veteran had PTSD at the time of his death, 
because the diagnostic criteria necessary to establish the 
diagnosis is unobtainable from extant records.  It was noted 
that this conclusion is exemplified by the principle that a 
psychiatric evaluation based upon an incomplete or 
questionable history is inadequate.

The appellant testified before the undersigned in August 
2005.  She testified that the veteran was a demolition expert 
during service and worked behind enemy lines.  She also 
indicated that the veteran had nightmares regarding his 
reported experiences in service.  

After a full review of the record, including the appellant's 
statements and testimony,  the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for PTSD, for accrued benefits purposes.

There is no evidence showing a diagnosis of PTSD during 
service.  The only diagnosis of PTSD in the postservice 
medical records prior to the veteran's death is included in 
the August 1994 VA examination report.  This diagnosis was 
based on history related by the veteran's spouse.  In 
February 2004, a VA examiner reviewed the entire record, 
including the August 1994 VA examination report.  It was 
concluded that that there was essentially no evidence to 
support a diagnosis of PTSD at the time of the veteran's 
death because of the veteran's inability to report symptoms.  
In reaching this conclusion, it was pointed out that the 
veteran was unable to report his symptoms at the time of the 
earlier examination and all the information was provided by 
his wife.    The Court held in West v. Brown, 7 Vet. App. 70, 
78 (1994), in effect, that a psychiatric evaluation based 
upon an incomplete or questionable history is inadequate for 
rating purposes and frustrates an effective judicial review.  
This principle was also noted by the examiner in February 
2004 in reaching his conclusion.  Therefore, the Board finds 
that the August 1994 VA psychiatric evaluation listing a 
diagnosis of PTSD based on history provided by the veteran's 
spouse has little or no probative value.

Discounting the August 1994 examination report, there is no 
competent medical evidence showing a diagnosis of PTSD prior 
to the veteran's death.  In February 2004, a VA physician 
examined the record and concluded that a diagnosis of PTSD 
could not be made.  The appellant has asserted that the 
veteran suffered from PTSD prior to his death and had 
submitted statements and testimony regarding the claimed 
stressors and symptoms.  However, as the record does not 
reflect that the appellant possesses a recognized degree of 
medical knowledge, her opinions on medical diagnoses or 
causation with respect to the veteran's claimed PTSD are not 
competent.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the Board cannot assign any weight to the 
appellant's lay assertions regarding PTSD.  In the absence of 
proof of a current disease or injury, there can be no valid 
claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  As there is no competent evidence of record of a 
diagnosis of PTSD at the time of the veteran's death, the 
Board concludes that the appellant's claim must be denied.

Accordingly, the Board determines that the preponderance of 
the evidence is against the claim for service connection for 
PTSD, for accrued benefits purposes.  The Board has 
considered the doctrine of reasonable doubt, but finds that 
the record does not provide an approximate balance of 
negative and positive evidence on the merits.  The Board is 
unable to identify a reasonable basis for granting service 
connection for PTSD, for accrued benefits purposes.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).


IV.  Increased rating claim

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2005).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2005).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2005).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. 4.1 (20053); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where, as 
here, the question for consideration is the propriety of the 
initial evaluation assigned after the grant of service 
connection, evaluation of the medical evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged ratings" is 
required.  See Fenderson  v. Brown, 12 Vet. App. 119, 126 
(1999).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20 (2005).

The RO assigned an initial 10 percent rating for the 
veteran's general debility secondary to postoperative 
penetrating gastric ulcer with massive gastrointestinal 
bleeding by analogy under to 38 C.F.R. § 4.114, Diagnostic 
Code 7305 and § 4.88(b) Diagnostic Code 6354 [duodenal ulcer 
- chronic fatigue syndrome].  38 C.F.R. § 4.27 (2005) 
provides that hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen.

Under Diagnostic Code 6354, chronic fatigue syndrome symptoms 
(CFS) which wax and wane but result in periods incapacitation 
of at least one but less than two weeks total duration per 
year, or; symptoms controlled by continuous medication 
warrants a 10 percent evaluation.  A 20 percent evaluation is 
warranted where there are CFS symptoms which are nearly 
constant and restrict routine daily activities by less than 
25 percent of the pre-illness level, or; which wax and wane, 
resulting in periods of incapacitation of at least two but 
less than four weeks total duration per year.  A 40 percent 
disability rating is warranted where there are CFS symptoms 
manifested by debilitating fatigue, cognitive impairments, or 
other impairments such as inability to concentrate, 
forgetfulness, confusion or a combination of other signs and 
symptoms, which are nearly constant and restrict routine 
daily activities to 50 to 75 percent of the pre-illness 
level, or; which wax and wane, resulting in periods of 
incapacitation of at least four but less than six weeks total 
per year.  A 60 percent rating is assigned for symptoms which 
are nearly constant and restrict routine daily activities to 
less than 50 percent of the pre-illness level, or; which wax 
and wane, resulting in periods of incapacitation of at least 
six weeks total duration per year.  A 100 percent rating 
requires symptoms that are nearly constant and so severe as 
to restrict routine daily activities almost completely and 
which may occasionally preclude self-care.  38 C.F.R. § 
4.88b, Diagnostic Code 6354.  (2005).

After a full review of the record, including the statements 
and testimony of the appellant, the Board concludes that the 
preponderance of the evidence is against a finding that an 
initial rating in excess of 10 percent is warranted for the 
service-connected general debility, for accrued benefits 
purposes.  

The evidence of record shows that the veteran had a history 
of multiple strokes with residual right hemiparesis.  VA 
hospital records show that the veteran suffered a major upper 
gastrointestinal bleed with hypotension in September 1991, 
secondary to non-steroidal anti-inflammatory drugs 
complicated by Coumadin therapy for recurrent cerebrovascular 
accidents.  It was noted in those records that the veteran's 
spouse reported that he initially had two strokes in 1980 and 
four more in approximately 1986.  Those records also indicate 
treatment for other medical problems, including diabetes 
mellitus and heart disease.  

On VA examination in September 1997, the veteran's history 
was provided by his wife.  At that time, he was not having 
any vomiting or significant abdominal pain.  There was no 
hematemesis or melena.  It was noted that he was not able to 
get out of the wheelchair.  There was no evidence of weight 
loss or gain or anemia.  The diagnosis was history of 
perforated gastric ulcer with major gastrointestinal bleed, 
presently stable with no evidence for rebleeding or any 
ulcer, pain or discomfort.  

On VA examination in September 1998, the examiner noted that 
the claims file was reviewed.  The veteran's wife reported 
that the veteran was much stronger prior to treatment for 
arthritis.  It was indicated that he had not regained 
strength since surgery to repair a perforated gastric ulcer 
in 1991.  It was reported that the veteran had multiple 
medical problems, the most severe being pain in the eye from 
severe blepharitis and blepharoptosis.  It was also reported 
that he had a severe generalized weakness and inability to 
care for himself.  It was indicated that he was being treated 
for insulin dependant diabetes mellitus and for pain in the 
knees, hips, ankles, cervical and lumbar spine.  It was 
reported that he had cerebrovascular strokes in 1981 and for 
separate strokes from 1981 to 1987 which left him emotionally 
labile, irascible, and forgetful with decreased concentration 
and hemiparesis on the right side.  Following examination, 
the examiner concluded that the veteran was totally disabled 
secondary to a combination of strokes with a relatively 
severe right hemiplegia and flexion contractures of the right 
upper and lower extremities.  It was noted that there may 
have been a contribution from the gastrointestinal bleed in 
1991 and that the veteran never returned to full health after 
the severity of that hospitalization.  A history of 
perforated gastric ulcer attributed to Motrin was noted with 
surgery in 1991 which was successful without evidence of 
rebleeding.  

An August 1998 statement of Dr. Ryerson indicated that he 
visited the veteran in his home in August 1998.  It was 
indicated that the veteran was confined to the bedroom with a 
bedside commode.  It was indicated that his affect was flat 
and he communicated very little.  The history of strokes was 
noted and that the veteran did physical therapy and worked 
diligently to regain as much function as possible after the 
strokes.  It was indicated that he would worked in the yard 
and his shop and interacted with family and friends.  It was 
noted that he could use the telephone and shop with his wife.  
It was stated that this came to an abrupt end in 1991 
following major surgery.  It was stated that after returning 
home he failed to regain any quality of life or strength.  It 
was indicated that the suffered from long episodes of major 
depression and lost interest in family or listening to 
talking books.  

The VA examiner who examined the veteran in September 1997 
and September 1998, provided an additional opinion in January 
1999.  It was noted that the veteran was felt to be totally 
disabled due to severe generalized medical deterioration.  It 
was opined that the veteran's deterioration was mostly 
secondary to his diabetes, strokes and age.  It was indicated 
that he did have a serious gastrointestinal bleed due to a 
perforated ulcer in September 1991.  It was concluded that 
the veteran did recover well from that surgery.  It was 
opined that the gastrointestinal bleeding had only a minor 
effect on the veteran's overall medical deterioration.  It 
was noted that the veteran's wife reported that he did not 
return to full strength and function after that surgery, and 
it was indicated that this was undoubtedly true.  The 
examiner noted, however, that the veteran had so many other 
serious medical problems which caused most of his present 
severe disability.  The examiner stated that if he could 
quantify the situation (which would be just an estimation), 
he would say that the disability caused by the 
gastrointestinal bleeding was perhaps 10 to 20 percent of his 
present situation.

A March 2004 VA examination report shows that the examiner 
reviewed the claims folder and indicated that there was no 
evidence that the veteran developed additional disability as 
a result of treatment for acute penetrating gastric ulcer 
from September to October 1991. 

VA outpatient and hospital records dated from August 2001 to 
March 2002 show that the veteran was seen in November 2001 
for problems associated with being unable to drink without 
choking and been uncooperative.  It was noted that he was 
incontinent.  The assessment was possible symptoms of 
cerebrovascular accident with choking on liquid the most 
pronounced of these.  Subsequent records show acute confusion 
and severe debility prior to his death in March 2002. 

In August 2005, the appellant testified to the effect that 
the veteran did not fully recover following surgery in 1991.  
She indicated that he had a number of strokes and was 
incapacitated by them prior to surgery.  She stated, however, 
that he was able to do activities, such as walking, watering 
the yard and plants and to interact with neighbors.  She 
testified that following the surgery in 1991 he was unable to 
go out of the house and had pain that was eventually under 
partial control with medication.  

As noted above, the veteran's service-connected general 
debility secondary to postoperative penetrating gastric ulcer 
is rated by analogy under the criteria pertaining to chronic 
fatigue syndrome.  The medical evidence during the period 
from September 29, 1997, the date of the grant of service 
connection, to the time of the veteran's death in March 2002, 
shows that the veteran had a number of medical problems, 
including residuals of multiple strokes and diabetes 
mellitus.  While the medical evidence shows that the veteran 
had serious debility during that period of time, much of that 
debility is attributed to the nonservice-connected residuals 
of strokes and diabetes mellitus.  On VA examination in 
September 1997, it was noted that the veteran was stable and 
there was no indication of symptoms associated with the prior 
surgery.  On VA examination in September 1998, the examiner 
concluded that the veteran's total disability was due to his 
strokes although it was noted that there may have been a 
contribution from the gastrointestinal bleed in 1991.  In the 
January 1999 VA opinion, the examiner concluded that the 
disability caused by the gastrointestinal bleeding was 10 to 
20 percent of his present situation.  Subsequent VA treatment 
records show that the veteran had severe debility prior to 
his death, but also show that this debility was associated 
with his residuals of multiple strokes.  As such, the medical 
evidence during the appeal period does not indicate that the 
veteran had additional debility in excess of that 
contemplated by the 10 percent rating under Diagnostic Code 
6345 in effect at the time of his death.  Accordingly, a 
rating in excess of 10 percent for the service-connected 
general debility secondary to postoperative penetrating 
gastric ulcer with massive gastrointestinal bleeding, under 
38 U.S.C.A. § 1151, for accrued benefits purposes is not 
warranted.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply. 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Service connection for PTSD, for accrued benefits purposes, 
is denied.

An initial rating in excess of 10 percent for the service-
connected general debility secondary to postoperative 
penetrating gastric ulcer with massive gastrointestinal 
bleeding, under 38 U.S.C.A. § 1151, for accrued benefits 
purposes, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


